PER CURIAM.
Order reversed, and motion for interpleader granted, upon condition that within 30 days the defendant procure the Bank of Arizona and Colvin to. appear and plead in this action and give security to plaintiff for any costs which may be awarded against such parties, in which event, and upon payment of the fund in dispute into court, the defendant is discharged as defendant, and the parties so interpleading are substituted in its stead. In case of failure of compliance with the above provision, the order is affirmed, with costs. The form of the order is to be settled by and before McLENNAN, P. J., on 2 days’ notice.